In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered July 3, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered January 16, 1947 after a jury trial, convicting him of assault in the first degree, and imposing sentence. The judgment of conviction was previously affirmed by this court (272 App. Div. 1066, affd. 297 N. Y. 894, cert. den. 335 U. S. 899). Order affirmed. No opinion. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.